MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      Dec 23 2015, 9:45 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Davina L. Curry                                          Gregory F. Zoeller
The Curry Law Firm, LLC                                  Attorney General
Greenwood, Indiana

                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeffery T. Curry,                                        December 23, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1412-IF-859
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable James Joven
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         49G13-1409-IF-53293



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1412-IF-859 | December 23, 2015           Page 1 of 5
                                          Case Summary
[1]   After he crossed the center line while honking and showing his middle finger to

      a police officer, Jeffery Curry disregarded a red light and drove through the

      intersection while the officer was following him with his siren and flashing

      lights activated. When Curry eventually stopped and the officer asked him to

      provide the officer with his truck’s registration, Curry told the officer that his

      registration was current and the officer could look it up. Curry refused to look

      for or show the registration. The trial court entered judgment against Curry for

      the infractions of driving left of center, disregarding a lighted signal, and failing

      to carry his registration in his vehicle. Curry argues that he did not receive

      proper notice as to where he disregarded a traffic signal. He also argues that

      there is insufficient evidence that he failed to carry his registration in his

      vehicle. Because the officer told Curry that he had disregarded the red light at

      Arlington and Southeastern Avenues, and because Curry failed to produce his

      truck’s registration when the officer asked him to do so, we affirm.



                            Facts and Procedural History
[2]   At approximately 8:00 a.m. on September 3, 2014, Indianapolis Metropolitan

      Police Department off-duty officer Robert Hatch pulled out of a parking lot and

      turned left into the southbound lane of Five Points Road in Indianapolis as

      Curry was driving northbound on Five Points. Curry, who believed the officer

      had unsafely pulled out in front of him, honked his horn and displayed his

      middle finger to the officer. As he did this, Curry’s tires went left of the center

      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-IF-859 | December 23, 2015   Page 2 of 5
      line, which required Officer Hatch to move to the edge of the road to avoid

      being hit.


[3]   Officer Hatch turned around at the first opportunity and began following Curry.

      Because Five Points is a two-lane road with no shoulder, the officer was not

      able to reach Curry until shortly before Curry reached the intersection of

      Southeastern and Arlington Avenues. As Officer Hatch approached Curry, the

      officer activated his lights. When Curry did not pull over, the officer activated

      his siren. Curry still did not pull over. As the two vehicles approached

      Arlington Avenue, the light turned red. Curry disregarded the light, proceeded

      through the intersection, and then pulled over.


[4]   As he approached Curry’s truck, the officer noticed that Curry’s license plate

      had expired. Curry was upset that he had been pulled over, and the officer

      explained that Curry had crossed the center line on Five Points and had just

      disregarded the red light at Arlington and Southeastern Avenues. Officer Hatch

      asked to see Curry’s license and vehicle registration. Curry told the officer that

      his truck was properly registered and he had a valid sticker; however, he refused

      to provide his registration to the officer or even look for it in his truck. Curry

      provided the officer with a receipt for payment of the registration and told the

      officer to go back to his car and run a check to confirm that the registration was

      current.


[5]   Officer Hatch issued Curry a citation for driving left of center, disregarding a

      lighted signal, and failing to carry his registration in his vehicle, all Class C


      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-IF-859 | December 23, 2015   Page 3 of 5
      infractions. After hearing evidence, the trial court issued a judgment against

      Curry on all three counts. Curry appeals.



                                 Discussion and Decision
[6]   We begin by noting that traffic infractions are civil rather than criminal in

      nature, and the State must prove the commission of the infraction by only a

      preponderance of the evidence. Rosenbaum v. State, 930 N.E.2d 72, 74 (Ind. Ct.

      App. 2010), trans. denied. When reviewing a challenge to the sufficiency of the

      evidence, we will neither reweigh the evidence nor judge the credibility of

      witnesses. Id. Rather, we look to the evidence that best supports the judgment

      and all reasonable inferences to be drawn therefrom. Id. If there is substantial

      evidence of probative value supporting the trial court’s judgment, it will not be

      overturned. Id.


[7]   Curry first contends that he did not receive adequate notice of where he

      disregarded a lighted signal. Specifically, he contends that he “was unable to

      prepare a proper defense to the alleged infraction because Officer Hatch

      followed [him] for more than a mile before stopping him . . . [and] he [did not

      know] what traffic signal he allegedly disregarded in that mile so that he might

      obtain witnesses or other data to disprove the State’s contention.” Appellant’s

      Br. p. 5. However, the State correctly points out that at the time the officer

      pulled Curry over, the officer told Curry that he had just disregarded the light at

      Arlington and Southeastern. Curry therefore knew which traffic signal he had

      disregarded so that he could prepare a defense. There is sufficient evidence to

      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-IF-859 | December 23, 2015   Page 4 of 5
      support that Curry received notice of the violation and had ample time to

      prepare a defense.


[8]   Curry also contends that there is insufficient evidence that he failed to carry his

      registration where he told the officer that he had a valid sticker and that the

      truck was properly registered. However, as the State points out, Curry was

      charged with failing to carry his registration as required by Indiana Code

      section 9-18-2-21, not with failing to register the vehicle as required by Indiana

      Code section 9-18-2-29. The State also correctly points out that the “evidence is

      uncontroverted that [Curry] failed to produce the registration when asked to [do

      so].” Appellee’s Br. p. 7. This evidence is sufficient to support the judgment

      entered against Curry for failing to carry his registration.


[9]   Affirmed.


      Bailey, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-IF-859 | December 23, 2015   Page 5 of 5